              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 1 of 39




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

YADIRA URANGA,                                 §
                                               §
       Plaintiff,                              §            CIVIL ACTION NO. 7:20-CV-21
v.                                             §
                                               §
MIDLAND ODESSA URBAN TRANSIT                   §
DISTRICT,                                      §
                                               §
CITY OF ODESSA, TEXAS,                         §
                                               §
CITY OF MIDLAND, TEXAS,                        §
                                               §
RATP DEV USA, INC., and                        §
                                               §
MIDLAND-ODESSA TRANSIT                         §
MANAGEMENT, INC.,                              §
                                               §
Defendants.                                    §


                          PLAINTIFF’S ORIGINAL COMPLAINT


                                       INTRODUCTION

       1.      Plaintiff Yadira Uranga (“Ms. Uranga” or “Plaintiff”) is a resident of Odessa,

Texas, and is a person with long-term visual impairments, who uses a service animal as a guide.

Ms. Uranga brings this action against (1) the Midland Odessa Urban Transit District (“MOUTD”),

a public entity that operates a transportation system in the cities of Odessa and Midland, Texas,

(2) the Cities of Midland, Texas, and Odessa, Texas, public entities that created and retained

control over the MOUTD, (3) and RATP Dev USA (“RATP”) and Midland-Odessa Transit

Management, Inc. (“MOTM”) as subcontractors retained by, Midland, Odessa, and MOUTD to

oversee day-to-day operations of MOUTD. Ms. Uranga brings this action against the above

entities under Title II of the Americans with Disabilities Act of 1990, as amended by the Americans
                Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 2 of 39




with Disabilities Amendments Act of 2008 (“ADA”), 42 U.S.C. §§ 12101, and its implementing

regulations, 28 C.F.R. §§ 35.101, et seq., 49 C.F.R. §§ 37.1, et seq., and Section 504 of the

Rehabilitation Act of 1973 as amended (“Rehabilitation Act”), 29 U.S.C. § 794, and its

implementing regulations, 49 C.F.R. §§ 27.1, et seq.

        2.       The cities of Midland and Odessa created and retained control over the MOUTD to

provide public transportation.

        3.       MOUTD operates a fixed-route bus system in and between the cities of Odessa and

Midland, Texas, which consists of several bus line routes. Pursuant to the ADA, the MOUTD

must provide complementary paratransit service to persons with disabilities who cannot access the

fixed-route due to their disabilities because it operates a fixed route bus system. Ms. Uranga is

one such individual and was already deemed paratransit eligible by MOUTD before the filing of

this lawsuit.

        4.       Complimentary paratransit service means transit providers, such as MOUTD, must

provide direct pick up and drop off transportation (like a taxi-service) to paratransit riders. The

transit authority is only obligated to provide this direct transportation service to locations that are

within three-fourths of a mile of fixed-route bus lines (on each side of the bus line). That is, both

the pick-up and the drop-off locations must be within three-quarters of the nearest fixed-route bus

line operated by the transit authority.

        5.       MOUTD operates a fixed-route bus lines in the cities of Midland and Odessa.

MOUTD provides complimentary paratransit services to these bus lines.

        6.       Two of MOUTD’s fixed-route bus lines start respectively in the cities of Midland

and Odessa and then run between the two cities, connecting them. MOUTD, however, does not

provide complimentary paratransit services along these fixed-route bus lines. That is, there is no




Plaintiff’s Original Complaint                                                                       2
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 3 of 39




way for a MOUTD paratransit rider to receive direct paratransit service between the cities of

Odessa to Midland.

       7.      Ms. Uranga is a qualified paratransit eligible rider with MOUTD. Ms. Uranga lives

in Odessa. MOUTD will not provide direct paratransit transportation for Ms. Uranga between the

cities of Midland and Odessa in one continuous trip.

       8.      MOUTD states it does not need to provide paratransit between Midland and Odessa

because the fixed-route bus lines that run between Midland and Odessa are what MOUTD

considers a “commuter bus service.” Transit authorities do not need to provide paratransit services

adjacent to bus systems that are used solely as a “commuter bus service.” MOUTD bus system,

however, is not used solely as a commuter bus service. Therefore, MOUTD must provide

paratransit service for Ms. Uranga between the cities of Midland and Odessa.

       9.      In sum, Defendant MOUTD violated and continues to violate Ms. Uranga’s rights

under the ADA and the Rehabilitation Act by refusing to provide her paratransit service between

Midland and Odessa (and vice-versa) in one continuous, non-stop trip. Ms. Uranga therefore seeks

declaratory and injunctive relief requiring MOUTD to provide her paratransit service between

Odessa and Midland, Texas.

       10.     The cities Midland and Odessa created and retain control over MOUTD and are

therefore responsible for MOUTD’s actions and/or inactions under the ADA and Rehabilitation

Act.

       11.     RATP and MOTM are subcontractors retained by the cities Odessa and Midland

and MOUTD to oversee day-to-day operations of MOUTD. RATP and MOTM are responsible

for MOUTD’s actions and/or inactions under the Rehabilitation Act.




Plaintiff’s Original Complaint                                                                   3
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 4 of 39




                                        JURISDICTION

       12.     Jurisdiction is proper pursuant to 28 U.S.C. §§ 1331 and 1343 because Ms.

Uranga’s claims involve federal questions arising under Title II of the ADA and the Rehabilitation

Act.

       13.     This Court has jurisdiction over Mr. Uranga’s request for declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal rules of Civil Procedure.

Injunctive relief is authorized by 28 U.S.C. § 2202, 42 U.S.C. § 1983, and Rule 65 of the Federal

Rules of Civil Procedure.


                                            VENUE

       14.     Venue of this action is proper pursuant to 28 U.S.C. § 1391(b)(2) because all of the

events and omissions complained of arise within this district and division, specifically, Midland

and Odessa, Texas.


                                           PARTIES

       15.     Plaintiff Yadira Uranga resides in Odessa, Texas.

       16.     Defendant MOUTD is the entity that provides, operates, and administers public bus

transportation in Odessa and Midland, Texas. Based on a request for public information to the

City of Midland, Texas, the chief executive officer for the MOUTD is Transit Board Chairperson

Sharla Hotchkiss. MOUTD, a public entity, may be served through its Transit Board Chairperson

Sharla Hotchkiss, Midland Odessa Urban Transit District, 10300 Younger Road, Midland, Texas

79711 or at her personal residence available via public record.

       17.     Defendant City of Odessa, Texas, is the public entity and political subdivision of

Texas that created and retains control over MOUTD. Process may be served on Odessa through

its City Secretary, Norma Aguilar-Grimaldo, at 411 W. 8th Street, Odessa, Texas 79761.


Plaintiff’s Original Complaint                                                                   4
               Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 5 of 39




         18.    Defendant City of Midland, Texas, is the public entity and political subdivision of

Texas that created and retains control over MOUTD. Process may be served on Midland through

its City Secretary, Amy Turner, at 300 N. Loraine, 3rd floor, Midland, Texas 79702.

         19.    Defendant RATP is a domestic for-profit corporation that may be serviced through

its registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, at 322 E. 7th Street, Suite 620, Austin, Texas 78701.

         20.    Defendant MOTM is a domestic for-profit corporation that may be served through

its registered agent Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, at 322 E. 7th Street, Suite 620, Austin, Texas 78701.


                                   STATEMENT OF FACTS

    I.   Transportation Under the Americans with Disabilities Act


         21.    On July 12, 1990, Congress enacted the ADA, 42 U.S.C. § 12101, et seq. (ADA),

establishing the most important civil rights laws for persons with disabilities in our nation’s

history.1 In passing the ADA, Congress found that persons with disabilities are a discrete and

insular minority who had been systemically discriminated against. Tennessee v. Lane, 541 U.S.

509 (2004).

         22.    Finding the then-existing laws to be “inadequate” to combat the “pervasive

problems of discrimination that people with disabilities are facing,” S. Rep. No. 116, 101st Cong.,

1st Sess. 18 (1989), H.R. Rep. No. 485(II), 101st Cong., 2d Sess. 47 (1990), Congress recognized

a need for “omnibus civil rights legislation” that would “finally set in place the necessary civil


1
  In 2008, Congress amended the ADA. The Americans with Disabilities Amendments Act of
2008, 42 U.S.C. §§ 12101, et seq., where the definition of disability was expanded. For the
purposes of this complaint, ADA 2008 amendments did not change any of the core transportation
requirements discussed later in this complaint.


Plaintiff’s Original Complaint                                                                   5
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 6 of 39




rights protections for people with disabilities.” S. Rep. No. 116, 101st. Cong., 1st Sess. 19 (1989);

H.R. Rep. No. 485(II), 101st Cong., 2d Sess. 40 (1989). In reaching that determination, Congress

concluded:

       [T]here is a compelling need to provide a clear and comprehensive national
       mandate for the elimination of discrimination against individuals with disabilities
       and for the integration of persons with disabilities into the economic and social
       mainstream of American life. Further, there is a need to provide clear, strong,
       consistent, enforceable standards addressing discrimination against individuals
       with disabilities.

S. Rep. No. 116, 20; H.R. Rep. No. 485(II).

       23.     Therefore, a major purpose of the ADA is to provide a clear and comprehensive

national mandate for the elimination of discrimination against individuals with disabilities, and to

provide clear, strong, consistent and enforceable standards addressing discrimination against

individuals with disabilities. 42 U.S.C. § 12101(b)(1)&(2).

       24.     Congress’s finding and intention in enacting the ADA extended to many aspects of

American life, transportation among them.         The ADA sets forth Congress’s finding that

discrimination against individuals with disabilities persisted in a number of “critical areas,”

including transportation. 42 U.S.C. § 12101(a)(3). In fact, one of the areas of critical concern to

Congress was the availability of public transportation to persons with disabilities because, without

mobility, the carry-on of one’s life is seriously disrupted. H.R. Rep. No. 485, pt. 2, at 58 (1990).

       25.     The legislative history of the ADA indicates that transportation was an area of

particular concern to Congress in passing the major piece of disability rights legislation. The

House Committee on Education and Labor, for example, described transportation as “the linchpin

which enables people with disabilities to be integrated and mainstreamed into society.” H.R. Rep.

No. 485(II) at 37 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 319.




Plaintiff’s Original Complaint                                                                     6
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 7 of 39




       26.     Similarly, the House Committee on Energy and Commerce stated that

transportation “is a veritable lifeline to the economic and social benefits that our Nation offers its

citizens [….] For this reason, the National Council on Disability has declared that ‘accessible

transportation is a critical component of a national policy that promotes self-reliance and self-

sufficiency of people with disabilities.’” H.R. Rep. No. 485(IV) at 25, (1990), reprinted in 1990

U.S.C.C.A.N. 512, 514.

       27.     Title II of the ADA covers governmental entities. Title II of the ADA provides that

“[n]o qualified individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a public entity,

or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

       28.     Title II of the ADA and implementing regulations establishes a robust framework

of transportation requirements for persons with disabilities. Title II of the ADA prohibits state and

local governments that operate public transit agencies (hereinafter “transit agencies”) from

discriminating against qualified individuals with disabilities in transportation services offered to

the public. Title II, Subtitle B of the ADA applies to state and local governments’ transit agencies.

42 U.S.C §§ 12141, et. seq.

       29.     Transit agencies traditionally operate a fixed-route bus system. A transit agency’s

fixed-route system is defined as “a system of providing designated public transportation on which

a vehicle is operated along a prescribed route according to a fixed schedule” and does not require

individuals to request service in advance. 42 U.S.C. § 12141(3).

       30.     Transit agencies operating fixed-route transportation systems are required to

provide paratransit service for individuals with disabilities as a complement to the fixed-route

system. 42 U.S.C. § 12143(a). Paratransit provides transportation to individuals unable to use




Plaintiff’s Original Complaint                                                                       7
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 8 of 39




public transportation routes that are available to the public. Further, complimentary paratransit is

not same-day service as is the case with the fixed-route system. Qualified paratransit riders must

schedule their trips 24-hours in advance.

       31.     Individuals must qualify for paratransit services. 42 U.S.C. § 12143(c)(1)(A).

       32.     Congress instructed the Secretary of Transportation to issue regulations providing

minimum service criteria for paratransit service. 42 U.S.C. § 12143(b) & (c).

       33.     A public entity that operates a fixed route must “provide complementary paratransit

service to origins and destinations within corridors with a width of three-fourths of a mile on each

side of each fixed route.” 49 C.F.R. § 37.131(a)(1)(i).

       34.     The basic bus system service area is a corridor with a width of three-quarters (¾)

of a mile on each side of each fixed route. At the end of a route, there is a semicircular “cap” on

the corridor, consisting of a three-quarter mile radius from the end point of the route to the parallel

sides of the corridor. The fixed-route bus system service area is a corridor that is three-quarters of

a mile on each side of the fixed-route bus line. Complementary paratransit must provide service

to any origin or destination point within a corridor fitting this description around any route in the

bus system. 49 C.F.R. Pt. 37, App. D, Construction and Interpretation of Provisions of 28 CFR

Part 37, Effective April 16, 2014.

       35.     Public entity transit providers do not need to provide complimentary paratransit

services to a fixed-route system if the system is a “commuter bus service.” 49 C.F.R. § 37.121(c).

This exception only applies if the system provides “solely commuter bus service.” 42 U.S.C.A.

§ 12143 (emphasis added to original).

       36.     In implementing the ADA transit regulations, the Federal Transit Administration

(FTA) defined a commuter bus service as a “fixed route bus service, characterized by service




Plaintiff’s Original Complaint                                                                       8
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 9 of 39




predominantly in one direction during peak periods, limited stops, use of multi-ride tickets, and

routes of extended length, usually between the central business district and outlying suburbs.

Commuter bus service may also include other service, characterized by a limited route structure,

limited stops, and a coordinated relationship to another mode of transportation.” 49 C.F.R. § 37.3

(definitions).

        37.      The definition of “commuter bus service” is important because the ADA does not

require complementary paratransit be provided with respect to commuter bus service operated by

public entities. The rationale that may be inferred for the statutory exemption for this kind of

service concerns its typical characteristics (e.g., no attempt to comprehensively cover a service

area, limited route structure, limited origins and destinations, interface with another mode of

transportation, limited purposes of travel).      These characteristics can be found in some

transportation systems other than bus systems oriented toward work trips. For example, bus

service that is used as a dedicated connecter to commuter or intercity rail service, certain airport

shuttles, and university bus systems share many or all of these characteristics. 49 C.F.R. Pt. 37,

App. D, Construction and Interpretation of Provisions of 28 CFR Part 37, Effective April 16, 2014.


 II.    Creation of MOUTD and Hiring of Its Private Subcontractors

        38.      In 2001, the Cities of Midland and Odessa entered into an Interlocal Agreement to

create an urban transit district under Chapter 458 of the Texas Transportation Code.

        39.      The urban transit district Midland and Odessa created was the Midland Odessa

Urban Transit District, or the “MOUTD.”

        40.      The agreement specified that MOUTD “shall be exclusively governed by the City

Councils of Midland and Odessa” unless the city councils of Midland and Odessa delegate the

authority to a Board.



Plaintiff’s Original Complaint                                                                    9
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 10 of 39




       41.     A Transit Board governs the MOUTD. However, the cities of Odessa and Midland

retain control over MOUTD. Examples of this control include, the cities of Midland and Odessa

select the members of the MOUTD Transit Board. Additionally, the cities, through their respective

city councils, approve budgets and route changes for MOUTD.

       42.     RATP and MOTM serve as private subcontractors and local managers of the day-

to-day operations of the MOUTD transportation services. RATP specifically manages and

operates MOUTD and maintains MOTM to employ transit employees.

       43.     MOUTD, the cities of Midland and Odessa, RATP and MOTM, are recipients of

federal financial assistance, in particular, via the U.S. Department of Transportation (“DOT”) and

the Federal Transit Administration (“FTA”). Defendants use these federal funds and grants to

operate and maintain the public transportation system Ms. Uranga uses and intends to use as the

basis of this complaint.


III.   MOUTD’s Public Transportation Bus System

   A. Fixed-Route Bus Lines

       44.     MOUTD has the legal authority to operate in the jurisdictions of the cities of

Midland and Odessa, to travel back and forth between the two cities, and to operate in areas

between the cities.

       45.     MOUTD administers an interconnected bus system with buses running along routes

lines with pre-designated bus stops that serve the cities of Midland and Odessa, as well as areas

between the two cities.

       46.     MOUTD operates six fixed-route bus lines inside Midland. MOUTD labels these

fixed-route bus lines “M1,” “M2,” “M3,” “M4,” “M5,” and “M6.” MOUTD operates an additional




Plaintiff’s Original Complaint                                                                 10
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 11 of 39




fixed route bus line that takes passengers to locations in Midland as well as locations in and near

the Airport. MOUTD calls this fixed-route line the Midland Connect.

       47.     MOUTD operates six fixed-route bus lines inside Odessa. MOUTD names these

fixed-route bus lines individually, “O1,” “O2,” “O3,” “O4,” “O5,” and “O6.” MOUTD operates

an additional fixed route bus line that takes passengers to locations in Odessa as well as locations

in and near the Airport. MOUTD calls this fixed-route line the Odessa Connect.

       48.     When viewed in its entirety, MOUTD operates all its fixed route bus lines, M1-M6,

O1-06, the Midland Connect, and the Odessa Connect, as one interconnected, comprehensive bus

system service. A rider can enter the MOUTD bus system at any bus stops along the M1-M6, O1-

O6, the Midland Connect, or the Odessa Connect, and travel and transfer onto other lines

throughout the entire system without ever leaving the bus system.

       49.     MOUTD charges $1.25 for its fixed-route bus rides on the M1-M6, O1-O6, the

Midland Connect, and Odessa Connect.

       50.     MOUTD offers all-day passes for its fixed-route bus rides on the M1-M6, O1-O6,

the Midland Connect, and Odessa Connect.

       51.     Defendant’s fixed-route buses described above operate from 6:15 a.m. until 6:15

p.m. Monday through Friday (with some Saturday service), whether during peak or non-peak

ridership times.


   B. The “Odessa Connect” and the “Midland Connect” Bus Lines

       52.     The “Midland Connect” and “Odessa Connect” are fixed route bus lines that are

part of MOUTD’s overall comprehensive bus system, not separate or apart from the M1-M6 and

O1-O6 bus lines.




Plaintiff’s Original Complaint                                                                   11
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 12 of 39




       53.      The “Midland Connect” and “Odessa Connect” serve several important destination

points along their fixed-routes, such as the University of Texas Permian Basin Building, Texas

Department of Public Safety, various major shopping centers, and a Veteran’s medical clinic, and

do not predominantly run in one direction.

       54.      The “Midland Connect” serves the following pre-determined buses stop in the

following order:

       (1) Greyhound station (where MOUTD’s main office is located), 2624 E. 8th Street,

             Odessa Texas 79761;

       (2) University of Texas Permian Basin Building – north, 1310 FM 1788, Midland, Texas

             79707;

       (3) Oxy Building, 5716 Deauville Blvd., Midland, Texas 79706;

       (4) Sam’s Club, 1500 Tradewinds Blvd., Midland, Texas 79706;

       (5) Midland Park Mall, 4511 N. Midkiff Road, Midland, Texas 79705;

       (6) Walmart Supercenter, 4517 Midland Dr., Midland, Texas 79707;

       (7) H-E-B- Supermarket, 5407 Andrews Hwy., Midland, Texas 79706;

       (8) Texas Department of Safety Mega Center, 2800 Wright Dr., Midland, Texas 79706;

       (9) Midland International Airport, 9506 La Force Blvd., Midland, Texas 79706; and then

             returning to

       (10)     Greyhound station at 2624 E. 8th St. Odessa, Texas 79761.

       55.      The “Midland Connect” operates during peak and non-peak ridership hours,

beginning its fixed-route tours at 6:45 a.m. MOUTD used to operate the “Midland Connect”

during only peak transit hours in the morning (6:45 a.m. to 9:40 a.m.) and peak transit hours in the




Plaintiff’s Original Complaint                                                                   12
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 13 of 39




afternoon-evening (2:40 p.m. to 6:40 a.m.), but changed the “Midland Connect” to a full service

fixed-route schedule.

       56.      The “Odessa Connect” fixed-route buses stop at the following pre-determined

locations in the following order:

       (1) Greyhound station (where MOUTD’s headquarters is located), 2624 E. 8th Street,

             Odessa Texas 79761;

       (2) Sunset Lodge, 7701 E, TX-191, Odessa, TX 79762;

       (3) Chimney Rock Shopping Center, 6201 TX-191 Frontage, Odessa, TX 79762;

       (4) Music City Mall, 4101 E. 42nd St. Odessa, Texas 79762;

       (5) Conn’s Home Plus, 6976 E. TX-191, Odessa, Texas 79765;

       (6) ProCare VA Internal Medicine Clinic, 8050 TX-191 Frontage, Odessa, Texas 79765;

       (7) Midland International Airport, 9506 La Force Blvd., Midland, Texas 79706;

       (8) Texas Department of Safety Mega Center, 2800 Wright Dr., Midland, Texas 79706;

             and then returning to

       (9) Greyhound station at 2624 E. 8th St. Odessa, Texas 79761.

       57.      The “Odessa Connect” operates during peak and non-peak ridership hours,

beginning its fixed-route tours at 6:45 a.m. and ending at 6:40 p.m. MOUTD used to operate the

“Odessa Connect” during peak transit hours in the morning (6:45 a.m. to 9:40 a.m.) and peak

transit hours in the afternoon-evening (2:40 p.m. to 6:40 a.m.), but changed the “Odessa Connect”

to a full service fixed-route schedule.

       58.      The “Midland Connect” and the “Odessa Connect” overlap and intersect at the

following bus stops: (1) Texas Department of Safety Mega Center, 2800 Wright Dr., Midland,




Plaintiff’s Original Complaint                                                                13
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 14 of 39




Texas 79706; (2) the Midland International Airport; and (3) the Greyhound station. Riders can

transfer between the two bus lines at these three bus stops.

        59.     “Midland Connect” and “Odessa Connect,” riders can transfer to the M1-M6 and

O1-O6 fixed route bus lines. For example, at the Midland Park Mall, 4511 N. Midkiff Road,

Midland, Texas, riders can disembark from the “Midland Connect” and then transfer to the M2,

M3, or M4 bus lines.

        60.     The “Midland Connect” and the “Odessa Connect” do not provide service to any

suburban outlining areas of Midland or Odessa; only transportation between the two cities.

        61.     Neither the “Midland Connect” nor the “Odessa Connect” are dedicated and

coordinated connecters to other commuter or intercity rail services, certain airport shuttles, or a

university bus system.

        62.     Riders can purchase all-day tickets for the two Connects; however, this is no

different for any of the other fixed-route bus lines operated by MOUTD. Further, the price for the

all-day ticket passes is the same for all fixed-routes; there is no reduced price for the all-day passes

for the two Connects.

        63.     MOUTD does not operate the “Midland Connect” or the “Odessa Connect” in a

formal coordinated relationship to another mode of transportation. MOUTD does not have a

formal agreement with the Midland International Airport to provide coordinated travel between

MOUTD and the airport. For example, when the buses for the “Midland Connect” and “Odessa

Connect” make their trips to the Midland International Airport, riders can ask the MOUTD bus to

stop at the rider’s desired location. These unscheduled stops are not coordinated with the Midland

International Airport. Nor is there any coordinated relationship or memorandum of understanding

between MOUTD and the Midland International Airport to provide transportation at drop-off or




Plaintiff’s Original Complaint                                                                       14
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 15 of 39




pick-up points where airport shuttle buses provide further transportation inside the airport

complex.

       64.     MOUTD stops at a Greyhound terminal, but does not provide coordinated travel

with Greyhound. There is no formal referral agreement or memorandum of understanding to

transfer passengers between MOUTD and Greyhound. There is also no known MOUTD schedule

keyed and dedicated to Greyhound’s schedule to help facilitate a transfer interface. Rather,

MOUTD and Greyhound only have an agreement to share a common workspace. Further, a

“Midland Connect” or “Odessa Connect” ride ticket does not transfer to Greyhound services.

       65.     MOUTD also comprehensively and broadly covers the areas its serves with the

“Midland Connect” and “Odessa Connect.” The “Midland Connect” and “Odessa Connect”

service its areas with strategic and selective population centered fixed-stops that helps

comprehensively cover its designated area. Where both Connects do not stop, there is substantially

undeveloped vacant land or industrial locations. There are few commercial non-industrial uses,

and where there are such uses, they range from cemeteries to a few churches. There is also a very

low population density in the areas the Connects do not stop relative to the areas by the Connects.

The Connects bypass a relatively new shopping outlet that includes restaurants, six (6) hotels, and

a car dealership. An event and performing arts centers are also bypassed, but the vast majority of

events held at these locations are held after bus services end.


   C. MOUTD’s EZ Express

       66.     MOUTD operates an express service that runs only once a day from 6:15 a.m. to

6:40 a.m. This express operates back and forth between only the Midland Park Mall in Midland,

Texas, and the Music City Mall in Odessa, Texas.

       67.     After 6:40 a.m., MOUTD’s EZ Express stops operating.



Plaintiff’s Original Complaint                                                                  15
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 16 of 39




       68.     MOUTD’s EZ Express does not coordinate with any other mode of transportation.

Its fair price is the same as all other bus lines operated by MOUTD, which is $1.25.


   D. MOUTD’s Complimentary Paratransit Services

       69.     MOUTD provides complimentary paratransit service to its M1-M6 and O1-O6 bus

lines. A one-way paratransit trip costs $2.50.

       70.     MOUTD does not provide complimentary paratransit along the Midland Connect

and Odessa Connect fixed-route bus lines because it considers these bus lines to be commuter bus

services.

       71.     Per MOUTD’s paratransit plan policy, only locations that are three-quarters of a

mile within a fixed route bus line are eligible for paratransit trip pick-ups and drop-offs.

       72.     MOUTD provides demand response non-paratransit trips between the cities

Midland and Odessa for a one-way fee of $5.00.


IV.    Plaintiff Ms. Uranga Wants to Use Paratransit Service to Travel Back and Forth
       Between Midland and Odessa

       73.     Ms. Uranga is a person with a visual impairment. Her physical impairment

substantially impacts the major life activity of sight. This is a long-term impairment. Ms. Uranga

also uses a service animal to assist her with her visual impairment. The service animal is trained

to perform specific tasks related to Ms. Uranga’s visual impairment and to help her navigate.

       74.     Ms. Uranga is a qualified paratransit rider with MOUTD and receives

complimentary paratransit rides from MOUTD.

       75.     Ms. Uranga lives in Odessa, Texas. Her home is within three-quarters of a mile of

a fixed-route bus line operated by MOUTD.




Plaintiff’s Original Complaint                                                                  16
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 17 of 39




       76.     Ms. Uranga attempted and continues to want to travel via paratransit services from

paratransit eligible locations (i.e., within three-quarters of a mile of the nearest fixed-route bus

line) in Odessa to paratransit eligible locations (i.e., within three-quarters of a mile of the nearest

fixed-route bus line) in Midland, Texas.

       77.     MOUTD refuses Ms. Uranga one continuous paratransit trip from her home in

Odessa, Texas to locations in Midland, Texas that are within three-quarters of a mile of the M1,

M2, M3, M4, M5, or M6 lines and stops.

       78.     MOUTD does not provide paratransit services to Ms. Uranga in the same way

someone using the fixed-route would receive.

       79.     Paratransit services between Odessa and Midland takes longer than riding the fixed-

route bus system between the two cities.

       80.     MOUTD refuses to provide one continuous trip from Odessa to Midland because it

believes the Midland Connect and Odessa Connect are a commuter bus service. The Midland

Connect and Odessa Connect are not a commuter bus service; nor are they used solely as a

commuter bus service.


                                           CAUSES OF ACTION

  I.   Claims Against MOUTD

    A. Violations of Title II of the ADA

       81.     The allegations listed in the preceding paragraphs above are incorporated by

reference.

       82.     Ms. Uranga is a qualified individual with disabilities within the meaning of the

ADA. 42 U.S.C. § 12131(2), as she is an individual with a visual impairment that impacts the




Plaintiff’s Original Complaint                                                                      17
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 18 of 39




following major life activities: sight and independent mobility. Her physical impairment is

substantial and long-term.

       83.     Defendant MOUTD is a governmental entity, making it a public entity pursuant to

Title II of the ADA. MOUTD also qualifies as a transit agency under Title II of the ADA.

       84.     Pursuant to 42 U.S.C. § 12132, “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”

       85.     Title II of the ADA and implementing regulations establishes a robust framework

of transportation requirements for persons with disabilities. Title II of the ADA prohibits state and

local governments that operate public transit agencies (hereinafter “transit agencies”) from

discriminating against qualified individuals with disabilities in transportation services offered to

the public. Title II, Subtitle B of the ADA applies to state and local governments’ transit agencies.

42 U.S.C §§ 12141, et. seq.

       86.     MOUTD operates a fixed-route bus system. 42 U.S.C. § 12141(3).

       87.     Because MOUTD operates a fixed-route bus system, it is required to provide

paratransit service for individuals with disabilities as a complement to the fixed-route system. 42

U.S.C. § 12143(a).

       88.     Ms. Uranga is a qualified paratransit rider with MOUTD.                     42 U.S.C.

§ 12143(c)(1)(A).

       89.     Congress instructed the Secretary of Transportation to issue regulations providing

minimum service criteria for paratransit service. 42 U.S.C. § 12143(b) & (c).




Plaintiff’s Original Complaint                                                                       18
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 19 of 39




        90.       A public entity that operates a fixed route bus system, such as MOUTD, must

“provide complementary paratransit service to origins and destinations within corridors with a

width of three-fourths of a mile on each side of each fixed route.” 49 C.F.R. § 37.131(a)(1)(i).

        91.       Ms. Uranga is a qualified paratransit eligible rider with MOUTD. Ms. Uranga lives

in Odessa, Texas, and her home is within three-quarters of a mile from a fixed-route bus line

operated by MOUTD. Ms. Uranga attempted to and continues to want to travel via paratransit

from her home in Odessa to locations in Midland, Texas that are within three-quarters of a mile of

the M1-M6 fixed-route bus lines and stops.

        92.       MOUTD, however, refuses to provide Ms. Uranga one continuous paratransit ride

even though its fixed-route bus lines in Midland and Odessa are interconnected via the Midland

Connect and Odessa Connect as one interconnected bus route system and thus seamlessly connect

the two cities.

        93.       Neither MOUTD’s “Midland Connect” nor “Odessa Connect” are a commuter bus

service. MOUTD is therefore obligated to provide complimentary paratransit service along the

Midland Connect and Odessa Connect. To date, however, MOUTD refuses to provide paratransit

trips based on an erroneous interpretation and application that its Midland Connect and Odessa

Connect are commuter bus services.

        94.       In sum, Defendant MOUTD violated and continues to violate Ms. Uranga’s rights

under the ADA to receive complimentary paratransit service between Midland and Odessa, Texas.

        95.       Defendant MOUTD’s actions and/or inactions described above therefore:

                  a.     constitute discrimination in violation of Title II of the ADA, 42 U.S.C.

        § 12132, and its implementing regulation, 28 C.F.R. Part 35;




Plaintiff’s Original Complaint                                                                     19
           Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 20 of 39




               b.      fail to provide complimentary paratransit in violation of Title II of the ADA,

       42 U.S.C. § 12143, and its implementing regulation, 49 C.F.R Part 37;

               c.      exclude individuals with disabilities from participation in and deny them

       the benefits of the services, programs, or activities of a public entity on the basis of

       disability, in violation of Title II of the ADA. 42 U.S.C. § 12132, and its implementing

       regulation, 28 C.F.R. § 35.130(a);

               d.      afford qualified individuals with disabilities an opportunity to participate in

       or benefit from the services of a public entity that are not equal to those afforded others, in

       violation of Title II of the ADA, 42 U.S.C. § 12132 and 28 C.F.R. § 35.130(b)(1)(ii);

               e.      limit a qualified individual with a disability in the enjoyment of any right,

       privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or service,

       in violation of Title II of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28

       C.F.R. § 35.130(b)(1)(vii);

               f.      fail to make reasonable modifications in policies, practices, or procedures

       necessary to avoid discrimination on the basis of disability, in violation of Title II of the

       ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R. § 35.130(b)(7);

               g.      utilize methods of administration that have the effect of subjecting qualified

       individuals with disabilities to discrimination on the basis of disability, in violation of Title

       II of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R.

       § 35.130(b)(3);

               h.      exclude or otherwise deny equal services, programs, or activities to an

       individual or entity because of the known disability of an individual with whom the

       individual or entity is known to have a relationship or association, in violation of Title II




Plaintiff’s Original Complaint                                                                       20
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 21 of 39




       of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R. § 35.130(g);

       and

                i.      interfere with an individual in the exercise or enjoyment of, or on account

       of his or her having exercised or enjoyed, or on account of his or her having aided or

       encouraged any other individual in the exercise or enjoyment of, any right granted or

       protected by the ADA, in violation of Title V of the ADA, 42 U.S.C. § 12203(b).

       96.      MOUTD’s violations of Title II of the ADA harmed and will continue to harm Ms.

Uranga in the future.


   B. Violations of the Rehabilitation Act

       97.      The allegations listed above above are incorporated by reference.

       98.      Ms. Uranga is qualified individual with disabilities under Section 504 of the

Rehabilitation Act of 1973 (“Rehabilitation Act”). 29 U.S.C. § 794(a).

       99.      MOUTD receives federal financial assistance to operate transportation programs

and services designed to provide transportation to Plaintiff.

       100.     The regulations accompanying the Rehabilitation Act provide that: “[r]ecipients

shall administer programs and activities in the most integrated setting appropriate to the needs of

qualified [disabled] persons.” 28 C.F.R. § 41.51(d).

       101.     These regulations further prohibit recipients of federal financial assistance from

“utiliz[ing] criteria or methods of administration . . . (i) [t]hat have the effect of subjecting

[disabled] persons to discrimination on the basis of [disability]; [or] (ii) that have the purpose or

effect of substantially impairing accomplishment of the objectives of the recipient’s program with

respect to [disabled] persons.” 28 C.F.R. § 41.51(b)(3); 45 C.F.R. § 84.4(b).




Plaintiff’s Original Complaint                                                                    21
               Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 22 of 39




        102.     MOUTD’s criteria and methods of administering their transportation services for

persons with disabilities subjects plaintiffs to illegal discrimination and unnecessary segregation

in violation of the Rehabilitation Act and its implementing regulations.

        103.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., the Rehabilitation Act

prohibits any program or activity receiving federal funding from denying to persons with

disabilities, on the basis of disability, the benefits of the program or activity, or from subjecting

persons with disabilities to discrimination.

        104.     Under 29 U.S.C. § 794(b) a “program or activity” receiving federal funds is defined

to include all the operations of “a department, agency, special purpose district, or other

instrumentality of a State or local government.”

        105.     Pursuant to 49 C.F.R. § 27.3, “each recipient of Federal financial assistance from

the Department of Transportation and . . . each program or activity that receives such assistance”

is subject to 49 C.F.R. § 27.1, et seq., prohibition of discrimination against individuals with

disabilities regulations.

        106.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., it is considered discrimination

for purposes of the Rehabilitation Act “for a public entity to fail to operate a designated public

transportation program or activity conducted in [existing] facilities so that, when viewed in the

entirety, the program or activity is readily accessible and usable by individuals with disabilities.”

        107.     In engaging in the conduct described above, Defendant MOUTD denied Plaintiff

the benefits of its services, programs, and activities in violation of 29 U.S.C. § 794 and 49 C.F.R.

§ 27.1, et seq., on the basis of her disability. The benefit denied was paratransit services between

Odessa and Midland in one continuous trip.




Plaintiff’s Original Complaint                                                                     22
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 23 of 39




       108.     MOUTD’s violations of the Rehabilitation Act harmed and will continue to harm

Ms. Uranga in the future.


 II.   Claims Against City of Odessa

    A. Violations of Title II of the ADA

       109.     The allegations listed in paragraphs 1–111 above are incorporated by reference.

       110.     Ms. Uranga is a qualified individual with disabilities within the meaning of the

ADA. 42 U.S.C. § 12131(2), as she is an individual with a visual impairment that impacts the

following major life activities: sight and independent mobility. Her physical impairment is long-

term and substantial.

       111.     Odessa is a governmental entity, making it a public entity pursuant to Title II of the

ADA.

       112.     Pursuant to 42 U.S.C. § 12132, “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”

       113.     Title II of the ADA and implementing regulations establishes a robust framework

of transportation requirements for persons with disabilities. Title II of the ADA prohibits state and

local governments that operate public transit agencies (hereinafter “transit agencies”) from

discriminating against qualified individuals with disabilities in transportation services offered to

the public. Title II, Subtitle B of the ADA applies to state and local governments’ transit agencies.

42 U.S.C §§ 12141, et. seq.

       114.     Defendant Odessa provides transportation services by overseeing and controlling

MOUTD. MOUTD operates fixed-route bus systems. 42 U.S.C. § 12141(3).




Plaintiff’s Original Complaint                                                                       23
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 24 of 39




       115.     Because MOUTD operates a fixed-route bus system, it is required to provide

paratransit service for individuals with disabilities as a complement to the fixed-route system. 42

U.S.C. § 12143(a).

       116.     Ms. Uranga is a qualified paratransit rider with MOUTD.                   42 U.S.C.

§ 12143(c)(1)(A).

       117.     Congress instructed the Secretary of Transportation to issue regulations providing

minimum service criteria for paratransit service. 42 U.S.C. § 12143(b) & (c).

       118.     A public entity that operates a fixed route, such as MOUTD, must “provide

complementary paratransit service to origins and destinations within corridors with a width of

three-fourths of a mile on each side of each fixed route.” 49 C.F.R. § 37.131(a)(1)(i).

       119.     Ms. Uranga is a qualified paratransit eligible rider with MOUTD. Ms. Uranga lives

in Odessa, Texas, and her home is within three-quarters of a mile from a fixed-route operated by

MOUTD. Ms. Uranga attempted to and continues to want to travel from her home in Odessa,

which is within three-quarters of a mile of the nearest fixed-route line, to locations in Midland,

Texas that are within three-quarters of a mile of the M1-M6 fixed-route bus lines and stops.

       120.     MOUTD, however, refuses to provide Ms. Uranga one continuous paratransit ride

even though its fixed-routes in Midland and Odessa are interconnected via the Midland Connect

and Odessa Connect as one interconnected bus route system.

       121.     Neither MOUTD’s “Midland Connect” nor “Odessa Connect” are a commuter bus

service. MOUTD is therefore obligated to provide complimentary paratransit service along the

Midland Connect and Odessa Connect, therefore permitting paratransit riders to travel between

Midland and Odessa in one continuous paratransit trip. To date, however, MOUTD refuses to




Plaintiff’s Original Complaint                                                                  24
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 25 of 39




provide these paratransit trips based on an erroneous interpretation and application that its Midland

Connect and Odessa Connect are commuter bus service lines.

       122.     In sum, Defendant MOUTD violated and continues to violate Ms. Uranga’s rights

under the ADA to receive complimentary paratransit service between Midland and Odessa, Texas.

       123.     In turn, Defendant City Odessa is responsible for MOUTD’s actions and/or

inactions as it retains control over MOUTD after creating it.

       124.     Defendant Odessa’s actions and/or inactions described above therefore:

                a.     constitute discrimination in violation of Title II of the ADA, 42 U.S.C.

       § 12132, and its implementing regulation, 28 C.F.R. Part 35;

                b.     fail to provide complimentary paratransit in violation of Title II of the ADA,

       42 U.S.C. § 12143, and its implementing regulation, 49 C.F.R Part 37

                c.     exclude individuals with disabilities from participation in and deny them

       the benefits of the services, programs, or activities of a public entity on the basis of

       disability, in violation of Title II of the ADA. 42 U.S.C. § 12132, and its implementing

       regulation, 28 C.F.R. § 35.130(a);

                d.     afford qualified individuals with disabilities an opportunity to participate in

       or benefit from the services of a public entity that are not equal to those afforded others, in

       violation of Title II of the ADA, 42 U.S.C. § 12132 and 28 C.F.R. § 35.130(b)(1)(ii);

                e.     limit a qualified individual with a disability in the enjoyment of any right,

       privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or service,

       in violation of Title II of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28

       C.F.R. § 35.130(b)(1)(vii);




Plaintiff’s Original Complaint                                                                     25
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 26 of 39




                f.     fail to make reasonable modifications in policies, practices, or procedures

       necessary to avoid discrimination on the basis of disability, in violation of Title II of the

       ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R. § 35.130(b)(7);

                g.     utilize methods of administration that have the effect of subjecting qualified

       individuals with disabilities to discrimination on the basis of disability, in violation of Title

       II of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R.

       § 35.130(b)(3);

                h.     exclude or otherwise deny equal services, programs, or activities to an

       individual or entity because of the known disability of an individual with whom the

       individual or entity is known to have a relationship or association, in violation of Title II

       of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R. § 35.130(g);

       and

                i.     interfere with an individual in the exercise or enjoyment of, or on account

       of his or her having exercised or enjoyed, or on account of his or her having aided or

       encouraged any other individual in the exercise or enjoyment of, any right granted or

       protected by the ADA, in violation of Title V of the ADA, 42 U.S.C. § 12203(b).

       125.     Defendant Odessa’s violations of Title II of the ADA harmed and will continue to

harm Ms. Uranga in the future.

   B. Violations of the Rehabilitation Act

       126.     The allegations listed in the above paragraphs above are incorporated by reference.

       127.     Ms. Uranga is qualified individual with disabilities under Section 504 of the

Rehabilitation Act of 1973 (“Rehabilitation Act”). 29 U.S.C. § 794(a).




Plaintiff’s Original Complaint                                                                       26
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 27 of 39




       128.     Defendant Odessa receives federal financial assistance to operate transportation

programs and services designed to provide transportation services and supports to the plaintiff.

       129.     The regulations accompanying Rehabilitation Act provide that: “[r]ecipients shall

administer programs and activities in the most integrated setting appropriate to the needs of

qualified [disabled] persons.” 28 C.F.R. § 41.51(d).

       130.     These regulations further prohibit recipients of federal financial assistance from

“utiliz[ing] criteria or methods of administration . . . (i) [t]hat have the effect of subjecting

[disabled] persons to discrimination on the basis of [disability]; [or] (ii) that have the purpose or

effect of substantially impairing accomplishment of the objectives of the recipient’s program with

respect to [disabled] persons.” 28 C.F.R. § 41.51(b)(3); 45 C.F.R. § 84.4(b).

       131.     Odessa created and retains control over MOUTD. MOUTD’s criteria and methods

of administering their transportation services for persons with disabilities subjects plaintiffs to

illegal discrimination and unnecessary segregation in violation of § 504 of the Rehabilitation Act

and its implementing regulations.

       132.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., the Rehabilitation Act

prohibits any program or activity receiving federal funding from denying to persons with

disabilities, on the basis of disability, the benefits of the program or activity, or from subjecting

persons with disabilities to discrimination.

       133.     Under 29 U.S.C. § 794(b) a “program or activity” receiving federal funds is defined

to include all the operations of “a department, agency, special purpose district, or other

instrumentality of a State or local government.”

       134.     Pursuant to 49 C.F.R. § 27.3, “each recipient of Federal financial assistance from

the Department of Transportation and . . . each program or activity that receives such assistance”




Plaintiff’s Original Complaint                                                                     27
               Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 28 of 39




is subject to 49 C.F.R. § 27.1, et seq., prohibition of discrimination against individuals with

disabilities regulations.

        135.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq. it is considered discrimination

for purposes of the Rehabilitation Act “for a public entity to fail to operate a designated public

transportation program or activity conducted in [existing] facilities so that, when viewed in the

entirety, the program or activity is readily accessible and usable by individuals with disabilities.”

        136.     In engaging in the conduct described above, Defendant MOUTD denied Plaintiff

the benefits of its services, programs, and activities in violation of 29 U.S.C. § 794 and49 C.F.R.

§ 27.1, et seq., on the basis of her disability. The benefit denied was paratransit services between

Odessa and Midland in one continuous trip.

        137.     Defendant Odessa is responsible for MOUTD’s actions and inactions.

        138.     Defendant Odessa’s violations of the Rehabilitation Act harmed and will continue

to harm Ms. Uranga in the future.


III.    Claims Against the City of Midland

    A. Violations of Title II of the ADA

        139.     The allegations listed in the above are incorporated by reference.

        140.     Ms. Uranga is a qualified individual with disabilities within the meaning of the

ADA. 42 U.S.C. § 12131(2), as she is an individual with a visual impairment that impacts the

following major life activities: sight and independent mobility. The physical impairment is long-

term and substantial.

        141.     Midland is a governmental entity, making it a public entity pursuant to Title II of

the ADA.




Plaintiff’s Original Complaint                                                                     28
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 29 of 39




       142.     Pursuant to 42 U.S.C. § 12132, “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”

       143.     Title II of the ADA and implementing regulations establishes a robust framework

of transportation requirements for persons with disabilities. Title II of the ADA prohibits state and

local governments that operate public transit agencies (hereinafter “transit agencies”) from

discriminating against qualified individuals with disabilities in transportation services offered to

the public. Title II, Subtitle B of the ADA applies to state and local governments’ transit agencies.

42 U.S.C §§ 12141, et. seq.

       144.     Defendant Midland provides transportation services by overseeing and controlling

MOUTD. MOUTD operates fixed-route bus systems. 42 U.S.C. § 12141(3).

       145.     Because MOUTD operates a fixed-route bus system, it is required to provide

paratransit service for individuals with disabilities as a complement to the fixed-route system. 42

U.S.C. § 12143(a).

       146.     Ms. Uranga is a qualified paratransit rider with MOUTD.                    42 U.S.C.

§ 12143(c)(1)(A).

       147.     Congress instructed the Secretary of Transportation to issue regulations providing

minimum service criteria for paratransit service. 42 U.S.C. § 12143(b) & (c).

       148.     A public entity that operates a fixed route, such as MOUTD, must “provide

complementary paratransit service to origins and destinations within corridors with a width of

three-fourths of a mile on each side of each fixed route.” 49 C.F.R. § 37.131(a)(1)(i).

       149.     Ms. Uranga is a qualified paratransit eligible rider with MOUTD. Ms. Uranga lives

in Odessa, Texas, and her home is within three-quarters of a mile from a fixed-route operated by




Plaintiff’s Original Complaint                                                                       29
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 30 of 39




MOUTD. Ms. Uranga attempted to and continues to want to travel from her home in Odessa,

which is within three-quarters of a mile of the nearest fixed-route line, to locations in Midland,

Texas that are within three-quarters of a mile of the M1-M6 fixed-route bus lines and stops.

       150.     MOUTD, however, refuses to provide Ms. Uranga one continuous paratransit ride

even though its fixed-routes in Midland and Odessa are interconnected via the “Midland Connect”

and “Odessa Connect” as one interconnected bus route system.

       151.     Neither MOUTD’s “Midland Connect” nor “Odessa Connect” are a commuter bus

service, and therefore, MOUTD is obligated to provide complimentary paratransit service along

the Midland Connect and Odessa Connect, therefore permitting paratransit riders to travel between

Midland and Odessa in one continuous paratransit trip. To date, however, MOUTD refuses to

provide these paratransit trips based on an erroneous interpretation and application that its Midland

Connect and Odessa Connect are commuter bus service lines.

       152.     In sum, Defendant MOUTD violated and continues to violate Ms. Uranga’s rights

under the ADA to receive complimentary paratransit service between Midland and Odessa, Texas.

       153.     In turn, Defendant Midland is responsible for MOUTD’s actions and/or inactions.

Midland created and retains control over MOUTD.

       154.     Defendant Midland’s actions and/or inactions described above therefore:

                a.     constitute discrimination in violation of Title II of the ADA, 42 U.S.C.

       § 12132, and its implementing regulation, 28 C.F.R. Part 35;

                b.     fail to provide complimentary paratransit in violation of Title II of the ADA,

       42 U.S.C. § 12143, and its implementing regulation, 49 C.F.R Part 37

                c.     exclude individuals with disabilities from participation in and deny them

       the benefits of the services, programs, or activities of a public entity on the basis of




Plaintiff’s Original Complaint                                                                    30
             Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 31 of 39




       disability, in violation of Title II of the ADA. 42 U.S.C. § 12132, and its implementing

       regulation, 28 C.F.R. § 35.130(a);

               d.      afford qualified individuals with disabilities an opportunity to participate in

       or benefit from the services of a public entity that are not equal to those afforded others, in

       violation of Title II of the ADA, 42 U.S.C. § 12132 and 28 C.F.R. § 35.130(b)(1)(ii);

               e.      limit a qualified individual with a disability in the enjoyment of any right,

       privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or service,

       in violation of Title II of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28

       C.F.R. § 35.130(b)(1)(vii);

               f.      fail to make reasonable modifications in policies, practices, or procedures

       necessary to avoid discrimination on the basis of disability, in violation of Title II of the

       ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R. § 35.130(b)(7);

               g.      utilize methods of administration that have the effect of subjecting qualified

       individuals with disabilities to discrimination on the basis of disability, in violation of Title

       II of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R.

       § 35.130(b)(3);

               h.      exclude or otherwise deny equal services, programs, or activities to an

       individual or entity because of the known disability of an individual with whom the

       individual or entity is known to have a relationship or association, in violation of Title II

       of the ADA, 42 U.S.C. § 12132, and its implementing regulation, 28 C.F.R. § 35.130(g);

       and

               i.      interfere with an individual in the exercise or enjoyment of, or on account

       of his or her having exercised or enjoyed, or on account of his or her having aided or




Plaintiff’s Original Complaint                                                                       31
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 32 of 39




       encouraged any other individual in the exercise or enjoyment of, any right granted or

       protected by the ADA, in violation of Title V of the ADA, 42 U.S.C. § 12203(b).

       155.     Defendant Odessa’s violations of Title II of the ADA harmed and will continue to

harm Ms. Uranga in the future.


   B. Violations of the Rehabilitation Act

       156.     The allegations listed in the above paragraphs are incorporated by reference.

       157.     Ms. Uranga is qualified individual with disabilities under Section 504 of the

Rehabilitation Act of 1973 (“Rehabilitation Act”). 29 U.S.C. § 794(a).

       158.     Defendant Midland receives federal financial assistance to operate transportation

programs and services designed to provide transportation services and supports to the plaintiff.

       159.     The regulations accompanying the Rehabilitation Act provide that: “[r]ecipients

shall administer programs and activities in the most integrated setting appropriate to the needs of

qualified [disabled] persons.” 28 C.F.R. § 41.51(d).

       160.     These regulations further prohibit recipients of federal financial assistance from

“utiliz[ing] criteria or methods of administration . . . (i) [t]hat have the effect of subjecting

[disabled] persons to discrimination on the basis of [disability]; [or] (ii) that have the purpose or

effect of substantially impairing accomplishment of the objectives of the recipient’s program with

respect to [disabled] persons.” 28 C.F.R. § 41.51(b)(3); 45 C.F.R. § 84.4(b).

       161.     Midland created and retains control over MOUTD.            MOUTD’s criteria and

methods of administering their transportation services for persons with disabilities subjects

plaintiffs to illegal discrimination and unnecessary segregation in violation of the Rehabilitation

Act and its implementing regulations.




Plaintiff’s Original Complaint                                                                     32
               Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 33 of 39




        162.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., the Rehabilitation Act

prohibits any program or activity receiving federal funding from denying to persons with

disabilities, on the basis of disability, the benefits of the program or activity, or from subjecting

persons with disabilities to discrimination.

        163.     Under 29 U.S.C. § 794(b) a “program or activity” receiving federal funds is defined

to include all the operations of “a department, agency, special purpose district, or other

instrumentality of a State or local government.”

        164.     Pursuant to 49 C.F.R. § 27.3, “each recipient of Federal financial assistance from

the Department of Transportation and . . . each program or activity that receives such assistance”

is subject to 49 C.F.R. § 27.1, et seq., prohibition of discrimination against individuals with

disabilities regulations.

        165.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq. it is considered discrimination

for purposes of the Rehabilitation Act “for a public entity to fail to operate a designated public

transportation program or activity conducted in [existing] facilities so that, when viewed in the

entirety, the program or activity is readily accessible and usable by individuals with disabilities.”

        166.     In engaging in the conduct described above, Defendant MOUTD denied Plaintiff

the benefits of its services, programs, and activities in violation of 29 U.S.C. § 794 and 49 C.F.R.

§ 27.1, et seq., on the basis of her disability. The benefit denied was paratransit services between

Odessa and Midland in one continuous trip.

        167.     Defendant Midland is responsible for MOUTD’s actions and inactions.

        168.     Defendant Midland’s violations of the Rehabilitation harmed and will continue to

harm Ms. Uranga in the future.




Plaintiff’s Original Complaint                                                                     33
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 34 of 39




IV.    Claims Against RATP

       169.     The allegations listed in the above paragraphs are incorporated by reference.

       170.     Ms. Uranga is qualified individual with disabilities under Section 504 of the

Rehabilitation Act of 1973 (“Rehabilitation Act”). 29 U.S.C. § 794(a).

       171.     Defendant RATP receives federal financial assistance as a subcontractor to manage

and operate the day-to-day services of MOUTD’s transportation programs designed to provide

transportation services and supports to the plaintiff.

       172.     The regulations accompanying Rehabilitation Act provide that: “[r]ecipients shall

administer programs and activities in the most integrated setting appropriate to the needs of

qualified [disabled] persons.” 28 C.F.R. § 41.51(d).

       173.     These regulations further prohibit recipients of federal financial assistance from

“utiliz[ing] criteria or methods of administration . . . (i) [t]hat have the effect of subjecting

[disabled] persons to discrimination on the basis of [disability]; [or] (ii) that have the purpose or

effect of substantially impairing accomplishment of the objectives of the recipient’s program with

respect to [disabled] persons.” 28 C.F.R. § 41.51(b)(3); 45 C.F.R. § 84.4(b).

       174.     Midland created and retains control over MOUTD.            MOUTD’s criteria and

methods of administering their transportation services for persons with disabilities subjects

plaintiffs to illegal discrimination and unnecessary segregation in violation of the Rehabilitation

Act and its implementing regulations.

       175.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., Rehabilitation Act prohibits

any program or activity receiving federal funding from denying to persons with disabilities, on the

basis of disability, the benefits of the program or activity, or from subjecting persons with

disabilities to discrimination.




Plaintiff’s Original Complaint                                                                    34
               Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 35 of 39




        176.     Under 29 U.S.C. § 794(b) a “program or activity” receiving federal funds is defined

to include all the operations of “a department, agency, special purpose district, or other

instrumentality of a State or local government.”

        177.     Pursuant to 49 C.F.R. § 27.3, “each recipient of Federal financial assistance from

the Department of Transportation and . . . each program or activity that receives such assistance”

is subject to 49 C.F.R. § 27.1, et seq., prohibition of discrimination against individuals with

disabilities regulations.

        178.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., it is considered discrimination

for purposes of the Rehabilitation Act “for a public entity to fail to operate a designated public

transportation program or activity conducted in [existing] facilities so that, when viewed in the

entirety, the program or activity is readily accessible and usable by individuals with disabilities.”

        179.     In engaging in the conduct described above, Defendant MOUTD denied Plaintiff

the benefits of its services, programs, and activities in violation of 29 U.S.C. § 794 and49 C.F.R.

§ 27.1, et seq., on the basis of her disability. The benefit denied was paratransit services between

Odessa and Midland in one continuous trip.

        180.     Defendant RATP is responsible for MOUTD’s actions and inactions as a

subcontractor implementing and following MOUTD’s discriminatory paratransit policies.

        181.     Defendant RATP’s violations of the Rehabilitation Act harmed and will continue

to harm Ms. Uranga in the future.


 V.     Claims Against MOTM

        182.     The allegations listed in the above paragraphs are incorporated by reference.

        183.     Ms. Uranga is qualified individual with disabilities under Section 504 of the

Rehabilitation Act of 1973. 29 U.S.C. § 794(a).



Plaintiff’s Original Complaint                                                                     35
              Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 36 of 39




       184.     Defendant RATP receives federal financial assistance as a subcontractor to manage

and operate the day-to-day services of MOUTD’s transportation programs designed to provide

transportation services and supports to the plaintiff.

       185.     The regulations accompanying the Rehabilitation Act provide that: “[r]ecipients

shall administer programs and activities in the most integrated setting appropriate to the needs of

qualified [disabled] persons.” 28 C.F.R. § 41.51(d).

       186.     These regulations further prohibit recipients of federal financial assistance from

“utiliz[ing] criteria or methods of administration . . . (i) [t]hat have the effect of subjecting

[disabled] persons to discrimination on the basis of [disability]; [or] (ii) that have the purpose or

effect of substantially impairing accomplishment of the objectives of the recipient’s program with

respect to [disabled] persons.” 28 C.F.R. § 41.51(b)(3); 45 C.F.R. § 84.4(b).

       187.     Midland created and retains control over MOUTD.            MOUTD’s criteria and

methods of administering their transportation services for persons with disabilities subjects

plaintiffs to illegal discrimination and unnecessary segregation in violation of the Rehabilitation

Act and its implementing regulations.

       188.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., the Rehabilitation Act

prohibits any program or activity receiving federal funding from denying to persons with

disabilities, on the basis of disability, the benefits of the program or activity, or from subjecting

persons with disabilities to discrimination.

       189.     Under 29 U.S.C. § 794(b) a “program or activity” receiving federal funds is defined

to include all the operations of “a department, agency, special purpose district, or other

instrumentality of a State or local government.”




Plaintiff’s Original Complaint                                                                    36
               Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 37 of 39




        190.     Pursuant to 49 C.F.R. § 27.3, “each recipient of Federal financial assistance from

the Department of Transportation and . . . each program or activity that receives such assistance”

is subject to 49 C.F.R. § 27.1, et seq., prohibition of discrimination against individuals with

disabilities regulations.

        191.     Under 29 U.S.C. § 794 and 49 C.F.R. § 27.1, et seq., it is considered discrimination

for purposes of the Rehabilitation Act “for a public entity to fail to operate a designated public

transportation program or activity conducted in [existing] facilities so that, when viewed in the

entirety, the program or activity is readily accessible and usable by individuals with disabilities.”

        192.     In engaging in the conduct described above, Defendant MOUTD denied Plaintiff

the benefits of its services, programs, and activities in violation of 29 U.S.C. § 794 and 49 C.F.R.

§ 27.1, et seq., on the basis of her disability. The benefit denied was paratransit services between

Odessa and Midland in one continuous trip.

        193.     Defendant RATP is responsible for MOUTD’s actions and inactions as a

subcontractor implementing and following MOUTD’s discriminatory paratransit policies.

        194.     Defendant RATP’s violations of Rehabilitation Act harmed and will continue to

harm Ms. Uranga in the future.


                                         REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

        A.       That this Court issue a permanent injunction ordering Defendants MOUTD,

Midland, Odessa, MOTM, and RATP, including their agents, servants, and employees, to develop

and implement changes to its complimentary paratransit plan and provide Ms. Uranga paratransit

service between Midland and Odessa, Texas.




Plaintiff’s Original Complaint                                                                     37
            Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 38 of 39




       B.      That this Court order a declaratory judgment, specifying Defendants’ violations of

her transportation rights under the ADA, including that the “Midland Connect” and “Odessa

Connect” bus lines are not commuter bus services and therefore must have complimentary

paratransit service associated with these lines;

       C.      Defendant MOUTD adopt and implement an ADA/Rehabilitation Act coordinator

position;

       D.      Defendants undergo training regarding disability rights under Title II of the ADA

and Rehabilitation Act and those statutes’ implementing regulations;

       E.      That this Court order Defendants to pay Plaintiff his reasonable attorney’s fees,

costs, and expenses pursuant to 42 U.S.C. §§ 1988 and 12205; and

       F.      That this Court grant such other relief as may be just, equitable, and proper.


DATED: January 27 , 2020

                                                     Respectfully submitted,

                                                     DISABILITY RIGHTS TEXAS

                                                      s/Christopher McGreal
                                                     CHRISTOPHER P. MCGREAL
                                                     TX State Bar No. 24051774
                                                     1420 Mockingbird Lane, Suite 450
                                                     Dallas, Texas 75247
                                                     (214) 845-4056 (Phone)
                                                     (214) 630-3472 (Fax)
                                                     cmcgreal@drtx.org

                                                     RACHEL B. COHEN-MILLER
                                                     TX State Bar No. 24064301
                                                     1420 Mockingbird Lane, Suite 450
                                                     Dallas, Texas 75247
                                                     (214) 845-4069 (Phone)
                                                     (214) 630-3472 (Fax)
                                                     rmiller@drtx.org



Plaintiff’s Original Complaint                                                                  38
           Case 7:20-cv-00021 Document 1 Filed 01/27/20 Page 39 of 39




                                          LEGAL AID OF NORTHWEST TEXAS

                                          MARK OUALLINE*
                                          TX State Bar No. 24088166
                                          1001 Main St., Ste. 502
                                          Lubbock, Texas 79401
                                          (806) 763-4557 ext. 6050 (Phone)
                                          (806) 765-7201 (Fax)
                                          ouallinem@lanwt.org

                                          MARVILYN E. B. BOHANNAN*
                                          NC Bar No.: 54338
                                          Legal Aid of NorthWest Texas
                                          620 N. Grant Ave., Suite 410
                                          Odessa, Texas 79761
                                          (432) 332-1207, ext. 4504 (Phone)
                                          (432) 334- 6848 (Fax)
                                          bohannanm@lanwt.org

                                          Attorneys for Plaintiff
                                          Yadira Uranga

*Pro Hac Vice Application to be filed




Plaintiff’s Original Complaint                                                39
